Exhibit 21 Omega Protein Corporation owns 100% of the common stock of: • Protein Finance Company, a Delaware corporation • Omega Shipyard, Inc., a Delaware corporation • Omega Protein, Inc., a Virginia corporation • Protein Industries, Inc., a Delaware corporation, wholly owned subsidiary • Owns 1% of the equity of Omega Protein Mexico S. de R. L. de C.V., a Mexican corporation (“Omega Protein Mexico”) • Cyvex Nutrition, Inc., a California corporation • InCon Processing L.L.C., a Delaware corporation • Omega International Marketing Company, a Delaware corporation • Owns 99% of the equity of Omega Protein Mexico
